USDC IN/ND case 4:19-cv-00087-TLS-JPK document 45 filed 08/25/20 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE



 ENRIQUE GONZALEZ LEIVA, ROGELIO
 CORONA TREJO, GABRIEL GARCIA
 ARROYO, VALENTIN GARCIA ARROYO,
 RAUL GONZALEZ LEYVA, LUIS LOPEZ
 CARRASCO, JOSE ALBINO LEYVA, SIMON                          CAUSE NO.: 4:19-CV-87-TLS-JPK
 GONZALEZ HERNANDEZ, and KIMBERLY
 DELGADO,

               Plaintiffs,

               v.

 WINDY PRAIRIE FARM LLC, KEITH
 CLUTE, and SHAWN NOWER,

               Defendants.


                                            ORDER

       This matter is before the Court on Plaintiffs’ Motion for Entry of Default Judgment [ECF

No. 44] filed on June 24, 2020.

       Plaintiffs filed the Complaint [ECF No. 1] in this matter on September 11, 2019. The

three Defendants were each served by certified mail on September 16, 2020, [ECF Nos. 8–10],

making any Answer due by October 7, 2019. See Fed. R. Civ. P. 12(a)(1)(A)(i). None of the

Defendants filed an answer or otherwise defended, and, on Plaintiffs’ Motion [ECF No. 12], the

Clerk of Court entered a default against the three Defendants [ECF No. 13]. Following this entry

of default, Plaintiffs filed a Motion for Entry of Judgment [ECF No. 14], which the Court

referred [ECF No. 15] to Magistrate Judge Kolar for a damages hearing. Following briefing

[ECF No. 21], Magistrate Judge Kolar held a damages hearing on February 12, 2020 [ECF No.
USDC IN/ND case 4:19-cv-00087-TLS-JPK document 45 filed 08/25/20 page 2 of 3


25]. After this hearing, Plaintiffs, while the Motion for Entry of Judgment [ECF No. 14] was

pending, submitted a motion [ECF No. 29] for leave to file an amended complaint. On February

27, 2020, the Court granted [ECF No. 30] Plaintiffs’ motion for leave to file an amended

complaint, and as a result, on June 16, 2020, denied as moot [ECF No. 38] Plaintiff’s Motion for

Entry of Judgment.

       Plaintiff submitted affidavits [ECF Nos. 39–41] demonstrating that each Defendant was

served with the Amended Complaint [ECF No. 31] on March 13, 2020, making any Answer due

by April 3, 2020. See Fed. R. Civ. P. 12(a)(1)(A)(i). None of the Defendants filed an answer or

otherwise defended, and, on Plaintiffs’ Motion [ECF No. 42], the Clerk of Court again entered a

default against the three Defendants [ECF No. 43]. Following this entry of default, Plaintiffs

filed the instant Motion for Entry of Default Judgment [ECF No. 44].

       In this motion Plaintiffs have requested: (1) entry of default judgment against Defendants

for violations of the Trafficking Victims Protection Act (forced labor count only); the Fair Labor

Standards Act; the Migrant and Seasonal Agriculture Worker Protection Act; and Indiana state

contract law; (2) an award of $203,005.02 in compensatory damages to Plaintiffs; (3) an award

of $52,196.76 in liquidated damages to Plaintiffs; (4) an award of $406,010.04 in punitive

damages to Plaintiffs; (5) an award of $2,500.00 in statutory damages under the Seasonal

Agriculture Worker Protection Act to Plaintiff Kimberly Delgado; and (6) all other necessary

relief. Mot. Entry Default J. at 3–4, ECF No. 44.

       “Upon default, the well-pleaded allegations of a complaint relating to liability are taken

as true.” Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th

Cir. 1983). However, “the allegations in the complaint with respect to the amount of the damages

are not deemed true.” In re Catt, 368 F.3d 789, 793 (7th Cir. 2004). While Magistrate Kolar did
USDC IN/ND case 4:19-cv-00087-TLS-JPK document 45 filed 08/25/20 page 3 of 3


hold a damages hearing on this matter [ECF No. 25], the Findings, Report, and Recommendation

[ECF No. 32] did not make findings or a recommendation on the amount of damages because

Plaintiff sought leave to file an amended complaint.

       Federal Rule of Civil Procedure 55(b)(2) states that “[t]he court may conduct hearings or

make referrals . . . when, to enter or effectuate judgment, it needs to: (A) conduct an accounting;

(B) determine the amount of damages; (C) establish the truth of any allegation by evidence; or

(D) investigate any other matter.” Fed. R. Civ. P. 55(b)(2).

       For these reasons, the Motion for Entry of Default Judgment [ECF No. 44] is TAKEN

UNDER ADVISEMENT. It is ORDERED that this case is referred to Magistrate Judge Joshua

P. Kolar for purposes of conducting proceedings, including a damages hearing if necessary, and

submitting proposed findings of fact and recommendations for the disposition of the Plaintiff’s

Motion for Entry of Default Judgment [ECF No. 44], pursuant to 28 U.S.C. § 636(b)(1)(B) and

N.D. Ind. L.R. 72-1(b).

       SO ORDERED on August 25, 2020.


                                               s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
